Exhibit 10.2
 
AMENDMENT No. 2 TO
PRODUCT EXCLUSIVE DISTRIBUTOR AGREEMENT

This Amendment No. 2 (this “Amendment”) to that certain Product Exclusive
Distributor Agreement, dated August 24, 2012 (the “Agreement”) and amended the
agreement on November 11th 2013 now wish to enter into this amendment No.2 on
March 24th 2014, by and between Shanghai Lightsky Optoelectronics Technology
Co., Ltd. (“Lightsky”), and ForceField Energy, Inc.( “ForceField”)  and
together, the “Parties”).


RECITALS


WHEREAS, the Parties previously entered into the Agreement, pursuant to which
FNRG distributes the LED lighting products of Lightsky;


WHEREAS, the Parties wish to amend the Agreement to extend certain dates for
performance requirements and termination rights;


WHEREAS, the Parties do not intend this Amendment to impact any of the other
rights, obligations, or commitments of the Parties set forth in the Agreement,
except as set forth in this Amendment.


NOW, THEREFORE, in consideration of these premises and the mutual promises
contained herein, the Parties to this Amendment do hereby agree as follows:


Section 1.  Amendment to Agreement.


The Parties to this Amendment do hereby agree that the Agreement shall be
amended to:


(a)  
delete Article 2 Section 6. in its entirety and replace it with the following:



“ForceField will give priority to Lightsky’s products subject for those products
to be competitive in price and in quality. In order to serve the needs of
ForceField’s Clients, Lightsky will help ForceField to purchase LED products
from other companies beyond Lightsky’s products while ForceField will continue
to promote the Lightsky brand and its key products, and Lightsky will assist in
the shipping of those other products purchased from other companies, including
Customs Clearance and other shipping requirements. ForceField will also arrange
for a commission and/or compensation for this assistance.”
 
(b)  
Add Article 2 section 7 with the following:



In order to develop the market for both parties, in the event that Lightsky has
other potential clients and or sales in ForceField’s exclusive territory,
ForceField will support and provide collaboration to Lightsky and potential
clients.
 
Section 2.  Complete Agreement.


This Amendment and referenced Agreement constitute the entire agreement between
the Parties hereto relating to this specific subject matter thereof  There are
no terms, obligations, covenants, representations, statements, or conditions
relating to the subject matter thereof other than those contained in this
Amendment and the above referenced Agreement.  No variation or modification of
this Amendment or the above referenced Agreement or waiver of any of the terms
or provisions hereof will be deemed valid unless in writing and signed by both
parties.
 
The duration of this Amendments should follow the terms of the main agreement
and any amendment between ForceField and Lightsky.


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have signed this Amendment as of the date first
written above.
 
Shanghai Lightsky Optoelectronic Technology Co., Ltd.
           
By:
original signed         Name:        (Print)         Title:   Chief Executive
Officer  

 
ForceField Energy Inc. fka SunSi Energies Inc.
         
By:
original signed         Name:        (Print)         Title:  Chairman  

 